Exhibit 10.06 AWARD AGREEMENT UNDER THE AMENDED AND RESTATED ALLIANCEBERNSTEIN PARTNERS COMPENSATION PLAN You have been granted an award under the Amended and Restated AllianceBernstein Partners Compensation Plan (the "Plan"), as specified below: Participant: Amount of Award: Date of Grant: 12/31/2008 In connection with your award (the "Award"), you, AllianceBernstein Holding L.P.("Holding") and AllianceBernstein L.P. ("AllianceBernstein") agree as set forth in this agreement (the "Agreement"). The Plan provides a description of the terms and conditions governing the Award. If there is any inconsistency between the terms of this Agreement and the terms of the Plan, the Plan's terms completely supersede and replace the conflicting terms of this Agreement. All capitalized terms have the meanings given them in the Plan, unless specifically stated otherwise in the Agreement. You will be asked to make an election with respect to the investment of your Award as described in Section 3(b) of the Plan. Once you have made this election in accordance with the terms of the Plan and the election form, your Award will be treated as invested in either restricted Units of Holding, or in one or more designated money-market, debt or equity fund sponsored by Alliance or its
